Exhibit 10.8 FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan Nonstatutory Stock Option Award Agreement To: : FTI Consulting, Inc. (the “Company”) has granted you an award (the “Award”) of a stock option (the “Option”), under the FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of June 7, 2017, as further amended from time to time (the “Plan”), exercisable for up to shares (“Option Shares”) of common stock, $0.01 par value (“Common Stock”) of the Company (the “Shares”), at the exercise price of $ per share (the “Exercise Price”). The effective “Date of Grant” will be , , subject to your promptly [acknowledging and accepting][signing and returning] a copy of this Agreement (as defined below). This Nonstatutory Stock Option Award Agreement (the “Agreement”) and the Award of the Option are made in consideration of your employment with the Company (as hereafter defined) and are subject to any applicable terms of the written employment or Service arrangements, as amended from time to time, to which you are subject (“Employment Agreement”), as applicable, between or among, you, the Company and/or an Affiliate of the Company (the “Employer”). This Agreement incorporates the Plan and any terms and conditions relating to the Option or the Award contained in the Employment Agreement (if applicable) by reference, and specifies other applicable terms and conditions of your Award. You agree to accept as binding, conclusive, and final all decisions or interpretations of the Compensation Committee (the “Committee”) of the Board of Directors of the Company concerning any questions arising under this Agreement or the Plan with respect to the Award.
